Citation Nr: 1024331	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-25 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation 
benefits on behalf J.A.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from October 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Pension Maintenance Center in St. Paul, Minnesota.

The Veteran was scheduled for a hearing before the Board in 
March 2010, but failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran contests an apportionment to J.A., 
who claims as his child.

The record contains a birth certificate listing the Veteran 
as the father.  The child's mother is noted to be the 
informant.  There is no indication of record that the child's 
mother and the Veteran were married, and the Veteran has not 
previously listed J.A. as his dependent.

In determining a child's relationship to a Veteran, as to the 
father, and when there is no marriage between the parents at 
the time of the child's birth, the sufficiency of evidence 
will be determined in accordance with the facts in the 
individual case.  Proof of such relationship will consist of:

(1)  An acknowledgement in writing signed 
by him; or

(2)  Evidence that he has been identified 
as the child's father by a judicial 
decree ordering him to contribute to the 
child's support or for other purposes; or

(3)  Any other secondary evidence which 
reasonably supports a finding of 
relationship, as determined by an 
official authorized to approve such 
findings, such as

(i)  A copy of the public record of 
birth or church record of baptism, 
showing that the Veteran was the 
informant and was named as parent of 
the child; or

(ii)  Statements of persons who know 
that the Veteran accepted the child 
as his; or

(iii)  Information obtained from 
service department or public 
records, such as school or welfare 
agencies, which shows that with his 
knowledge the Veteran was named as 
the father of the child.

38 C.F.R. § 3.120(b).

As noted, the record does contain a birth certificate naming 
the Veteran as the father, but indicates that he was not the 
informant.  He has maintained that he is not the father of 
J.A.  The record is otherwise negative for any of evidence 
of the sort discussed in the regulation.  Notably, J.A. was 
not notified of the manner in which paternity might be 
proven, as contemplated by the regulation.  Accordingly, the 
Board finds that she should be provided notice of such 
evidence.  

In light of the above discussion, the Board  has determined 
that additional action is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Provide notice of the manner in which 
J.A. might prove paternity, pursuant to 
38 C.F.R. § 3.120(b).  

As this is a contested claim, ensure that 
all contested claims procedures are 
followed.

2.  Readjudicate the claim on appeal, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.   Following adjudication, if the 
decision remains adverse to the Veteran, 
all parties should be furnished a 
supplemental statements of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


